UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7177


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLYDE KIRBY WHITLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:07-cr-00080-FL-1)


Submitted:   October 20, 2015             Decided:   October 23, 2015



Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clyde Kirby Whitley, Appellant Pro Se.      Jane J. Jackson,
Assistant United States Attorney, Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clyde    Kirby   Whitley    appeals   the    district    court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction and related motions.           We have reviewed the record and

find    no     reversible   error.      Accordingly,     we    deny   Whitley’s

motions to amend and for mandamus relief and affirm for the

reasons stated by the district court.              United States v. Whitley,

No. 5:07-cr-00080-FL-1 (E.D.N.C. July 8, 2015).                   We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the   materials    before    this   court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                         2